In Mandamus. On answer of respondent. On S.Ct.Prac.R. 12.04 determination, cause dismissed.
Upon consideration of relator’s motions for leave to file all pleadings and documents handwritten according to S.Ct.Prac.R. 3.09(A)(1)(e), to order respondent to provide relator with a copy of the trust account or to waive requirements of R.C. 2969.25(C)(1), for order to waive all service requirements beyond the pleading stage by relator, under threat of physical and irreparable injury by Kevin Jones, Warden, and to order clerk to file S.Ct.Prac.R. 12.04(B)(2) “memorandum” together with relator’s objections, it is ordered by the court that the motions are denied as moot.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, and French, JJ., concur.
Kennedy and O’Neill, JJ., dissent and would grant an alternative writ.